Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 1 of 40




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 Fort Lauderdale Division

                               CASE NO. ____________________


  ABS HEALTHCARE SERVICES, LLC,
  HEALTH OPTION ONE, LLC, AND
  ONE STOP QUOTES, INC.,

         Plaintiffs,

  v.

  ANDREW SHADER, COREY SHADER,
  NATIONAL HEALTH SOLUTIONS, INC.,
  INFINIX MEDIA LLC, PRODIGY
  HEALTH GROUP LLC, ADAM
  BEEMAN, JOY STORMONT,
  ALLIANCE MARKETING CORPORATION,
  KRATOS INVESTMENTS LLC, HEALTH
  TEAM ONE LLC, RICHARD RYSCIK,
  SCOTT OFFUTT, BEEMAN’S FUTURE INC.,
  CS MARKETING LLC, and C SHADER
  INVESTMENTS LLC,

        Defendants.
  ____________________________________/


                                          COMPLAINT


         Plaintiffs ABS Healthcare Services, LLC (“ABS”) and Health Option One, LLC, (“HOO”),

  both doing business as Insurance Care Direct (referred to collectively herein as “ICD”), and

  Plaintiff One Stop Quotes, Inc. (“One Stop Quotes”), sue Defendants Andrew Shader and Corey

  Shader (collectively, the “Shaders”), National Health Solutions, Inc. (“NHS”), Infinix Media LLC

  (“Infinix”), Prodigy Healthy Group LLC (“Prodigy”), Adam Beeman (“Beeman”), Joy Stormont

  (“Stormont”), Alliance Marketing Corporation (“Alliance”), Kratos Investments LLC (“Kratos”),

  Health Team One LLC (“Health Team”), Richard Ryscik (“Ryscik”), Scott Offutt (“Offutt”),


                                                 1
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 2 of 40




  Beeman’s Future Inc. (“BFI”), CS Marketing LLC (“CS Marketing”), and C Shader Investments

  LLC (“CSI”) (collectively “Defendants”) and allege upon personal knowledge as to Plaintiffs’

  own acts and status, and upon information and belief as to all other matters, as follows:

                                     NATURE OF THE CASE

         1.       This case is about dishonesty, fraud, and greed. Defendants saw that ICD, a

  family-owned business, had achieved great success and they sought to profit from ICD’s years of

  hard work, development, and ingenuity. To that end, Defendants devised a criminal scheme to

  misappropriate, among other things, ICD’s confidential information, trade secrets, customers, and

  business through a pattern of racketeering activity spanning years and continuing today.

         2.       Defendants, acting in concert, have unlawfully, knowingly, and intentionally

  conducted, and are continuing to conduct, through a pattern of racketeering activity an enterprise

  referred to herein as the “ICD Misappropriation Enterprise,” an association in fact.

         3.       The purpose of the ICD Misappropriation Enterprise (or the “Enterprise”) was to

  surreptitiously and illicitly compete with ICD and steal ICD’s proprietary trade information, trade

  secrets, business model, agents, and customer base in order to profit for themselves and to harm

  ICD.

         4.       The Enterprise was hatched, funded, and directed by Defendants Andrew and

  Corey Shader, two brothers, working with their close friend and former employee, Defendant

  Adam Beeman, their confidant, Defendant Scott Offutt, Beeman’s mother, Defendant Joy

  Stormont, and Beeman’s best friend, Defendant Richard Ryscik. While working under non-

  compete agreements with ICD, the Shaders plotted and started to set up the Enterprise.

         5.       The Shaders worked in concert with the other Defendants to open competing

  businesses using figureheads and fraudulently concealing the real owners—so as to go




                                                   2
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 3 of 40




  undetected—and induce ICD and others to do business with them. These businesses improperly

  used information about ICD’s business that was obtained by the Shaders and others during the

  course of their years of work for ICD.

         6.       The Shaders developed and built the Enterprise by recruiting individuals whom

  they could easily threaten and control, including felons involved with drug trafficking. The

  Shaders dangled the promise of quick riches to pull others into the Enterprise, and obtained their

  loyalty and silence through intimidation, threats, and bribes. On more than one occasion, the

  Shaders recruited individuals into the Enterprise out of drug rehab programs. On at least one

  occasion, a past participant in the Enterprise relapsed under the stress of the Enterprise’s illegal

  activities and died due to an overdose.

         7.       To prevent ICD from discovering their criminal scheme, Defendants, among other

  tactics, utilized fakes names or aliases in their business dealings, set up front companies, installed

  “figureheads” such as Defendants Stormont and Ryscik to purport to run those front companies,

  and communicated on temporary “burner” phones rather than their primary cellphones.

         8.       But Defendants were unable to fully hide their fraud and deception and, as is often

  the case, their text messages and fund transfers have left a trail. The money trail leads directly to

  Defendants, and the text message trail reveals Defendants’ efforts to conceal facts of their scheme

  and fabricate a “clean” story.

         9.       ICD and One Stop Quotes bring this action for damages and injunctive relief

  because Defendants have refused to cease their illegal enterprise and have caused (and continue to

  cause) ICD and One Stop Quotes substantial harm. Defendants’ acts of racketeering have already

  caused tens of millions of dollars of harm to ICD and One Stop Quotes, and that harm is continuing.




                                                    3
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 4 of 40




                                            THE PARTIES

         10.     Plaintiff ABS is a Florida limited liability company headquartered in Deerfield

  Beach, Florida.

         11.     Plaintiff HOO is a Florida limited liability company headquartered in Deerfield

  Beach, Florida, and acts as a licensed general insurance agency that provides marketing and

  compliance support and access to products including, but not limited to, limited medical, short

  term medical, term life, final expense, accidental death, critical illness, dental and discount medical

  coverage and services such as telehealth access to sub-agencies.

         12.     Plaintiffs ABS and HOO do business under the name Insurance Care Direct,

  commonly referred to as “ICD.”

         13.     Plaintiff One Stop Quotes is a Florida corporation headquartered in Deerfield

  Beach, Florida, that markets Medicare insurance coverage. One Stop Quotes is owned by the co-

  founders of ICD.

         14.     Defendant Andrew Shader is a resident of Broward County, Florida and is sui juris.

         15.     Defendant Corey Shader is a resident of Broward County, Florida and is sui juris.

         16.     Defendant Scott Offutt is a resident of Broward County, Florida and is sui juris.

         17.     Defendant NHS is a Florida corporation doing business in Florida and

  headquartered at 2425 E. Commercial Blvd., Suite 300, Fort Lauderdale, FL 33308. At all times

  relevant hereto, Andrew Shader was the President of NHS.

         18.     Defendant Infinix is a Florida limited liability company doing business in Florida

  and headquartered at 2425 E. Commercial Blvd. Suite 300, Fort Lauderdale, Florida 33308.

  Infinix is owned and controlled by Andrew and Corey Shader.




                                                    4
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 5 of 40




          19.       Defendant CSI is a Florida limited liability company headquartered in Fort

  Lauderdale, Florida. CSI is owned and controlled by Defendant Corey Shader.

          20.       Defendant CS Marketing is a Florida corporation headquartered in Fort Lauderdale,

  Florida. CS Marketing is owned and controlled by Defendants Corey Shader and Scott Offutt.

          21.       Defendant Prodigy is a Florida corporation headquartered at 551 NW 26th Street,

  Pompano Beach, Florida 33064. Prodigy is licensed as an insurance agency in Florida, among

  other states.

          22.       Defendant Adam Beeman is a resident of Broward County and is affiliated with

  Prodigy, Kratos, and Health Team and is sui juris.

          23.       Defendant Joy Stormont is a resident of Palm Beach County and a purported owner

  of Prodigy and is sui juris.

          24.       Defendant Alliance is a Florida corporation and headquartered at 2425 E.

  Commercial Blvd., Suite 101, Fort Lauderdale, FL 33308, and is affiliated with Defendant NHS

  and is owned by Defendants Corey Shader and Andrew Shader.

          25.       Defendant Kratos is a Florida limited liability company headquartered in Miami

  Dade County, Florida. Kratos is a licensed 21-05 Florida insurance agency.

          26.       Defendant Health Team is a Florida limited liability company headquartered in

  Doral, Florida.

          27.       Defendant Ryscik is a resident of Broward County, Florida and is sui juris. Ryscik

  is the purported president of Kratos. He is also listed as the authorized representative of Health

  Team.

          28.       Defendant BFI is a Florida corporation headquartered in Fort Lauderdale, Florida.

  BFI is owned and controlled by Adam Beeman.




                                                    5
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 6 of 40




                                   JURISDICTION AND VENUE

          29.    This court has subject matter jurisdiction over Plaintiffs’ claims under 28 U.S.C.

  § 1331, and under 18 U.S.C. § 1964.

          30.    The Court has personal jurisdiction over Defendants because each Defendant has

  engaged in a pattern of racketeering activity that both occurred within and targeted this District.

  In addition, Defendants Andrew Shader, Corey Shader, Adam Beeman, Richard Ryscik, Joy

  Stormont, Scott Offutt, CSI, CS Marketing, Beeman’s Future, NHS, Infinix, Alliance Marketing,

  Kratos, Prodigy, and Health Team reside or have their primary place of business within this

  District.

          31.    Venue is proper in this District under 28 U.S.C. § 1391(b)(2), as “a substantial part

  of the events or omissions giving rise to the claim occurred” in or impacted this District.

                                    FACTUAL BACKGROUND

          A. ICD’s Business

          32.    ICD is a family-owned business established in 2001, which has grown into one of

  the nation’s largest health and life insurance agencies.

          33.    Among other things, ICD offers insurance plans and tailored memberships that

  include health benefits, products, and services (“ICD Plans”) to individuals. The ICD Plans

  include insurance underwritten by a diverse group of benefit companies and insurance carriers.

          34.    Individuals become insureds under the ICD Plans by becoming members of the

  association or other group to which a master group insurance policy has been issued by the

  insurance carrier. Association membership provides access to benefit services such as telehealth.

          35.    To market and sell ICD Plans, ICD enters into contracts with, among others,

  insurance agencies and insurance agents.




                                                   6
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 7 of 40




         36.     ICD identifies prospective customers by purchasing “leads” from third parties or

  by acquiring “leads” through an affiliated subsidiary. These leads consist of the names of

  individuals who have expressed a desire to obtain health insurance or benefits through insurance

  plans such as the ICD Plans.

         37.     ICD markets to these prospective customers through insurance agencies with which

  it contracts. The insurance agencies are licensed under the laws of the applicable states, including

  Florida. The insurance agencies operate call centers which place calls to the prospective customers

  identified in the leads provided by ICD and market the ICD Plans to them.

         38.     The individuals who staff the call centers and actually make the sales calls to

  prospective customers are insurance agents licensed under the laws of the applicable states,

  including Florida. The agents list their licenses under the insurance agencies that have contracted

  with ICD.

         B. The Shaders Begin Working for ICD

         39.     The Shaders began working for ICD in 2013, which is how they hatched their plan

  to misappropriate ICD’s business for their own profit, and to sabotage ICD’s business operations

  to prevent ICD from effectively competing with the Shaders’ companies. The Shaders are the

  ringleaders of Defendants’ scheme, but the Enterprise is held together by the coordinated acts of

  each individual participant.

         40.     When Corey Shader first interacted with ICD, he was working at a call center run

  by his parents and was cycling in and out of rehab. ICD then brought Corey into ICD and taught

  him how ICD ran its business, including its proprietary and industry-leading distribution model.

  Corey then brought his brother, Andrew, into the insurance business.




                                                   7
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 8 of 40




         41.     By 2014, Andrew Shader and the Shaders’ wholly-owned company, NHS, had

  entered into an exclusive contractual relationship with ICD. NHS is an insurance agency, and was

  required to market ICD Plans pursuant to its 2014 contract with ICD. This contractual relationship

  was extended via a further agreement and addenda executed in 2015 and 2016.

         42.     During this period, ICD employees conducted trainings for NHS, the Shaders, and

  their call centers, including through revealing confidential and proprietary information and trade

  secrets to the Shaders and NHS.

         43.     Eventually, the Shaders were making millions of dollars through their business

  dealings with ICD.

         C. Defendants Develop a Scheme to Steal ICD’s Trade Secrets, Customers, and
            Business

         44.     While under contract with ICD, by no later than 2018, the Shaders and NHS,

  working closely with Adam Beeman, one of their confidants, developed a scheme to set up

  businesses—many of which are run by Beeman—that would impermissibly compete with ICD.

         45.     In 2018, at the same time that they were negotiating a new contract with ICD, the

  Shaders were already plotting to steal key components of ICD’s business, including its trade

  secrets and customers, in order to establish these illicit competing businesses.

         46.     The Shaders’ plot is evidenced by a series of meetings and communications that

  occurred during these contract negotiations. Beginning in or around November 2018, each of the

  Shaders fraudulently represented to ICD that they wanted to leave the insurance business. In truth,

  the Shaders did not intend to get out of the business. Instead, they were already working to

  establish competing businesses that would not have any contractual obligations to ICD.

         47.     As Corey Shader wrote in a November 18, 2018, text message, his brother “Andrew

  wants to take a year off and come back Cohen free,” referring to Seth Cohen, one of ICD’s



                                                   8
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 9 of 40




  founders. But Corey Shader then wrote “we can’t stop for a year” because there was “Too much

  market share to lose.”

         48.     Because of their desire not to lose market share, beginning in December 2018 and

  leading into January 2019, Corey and Andrew Shader negotiated via email, phone, and text with

  ICD to establish a new contractual relationship with ICD based on the false representation that the

  Shaders were transitioning out of the insurance industry.

         49.     Both Corey and Andrew Shader, through phone and text messages, repeatedly

  represented to ICD that they were transitioning out of the industry, and that they would need a new

  contractual basis for their remaining business relationship with ICD.

         50.     Corey Shader subsequently held a series of meetings with the agents working in his

  call centers wherein he falsely claimed that he and Andrew had decided to exit the insurance

  business.

         51.     On January 19, 2019, ICD and the Shaders entered into an Agreement for Payment

  of Fees, Compensation and Residuals, as amended (the “Agreement”). Pursuant to the Agreement,

  their company, NHS, was required to exclusively market the ICD Plans. Section 5 of the

  Agreement provides in relevant part that the Shaders cannot solicit an actual or prospective

  customer of ICD or solicit independent marketers producing significant sales for ICD:

                 “Non-Competition, Non-Solicitation. For the period commencing on the
         Effective Date and ending three (3) years thereafter, none of the NHS Parties will
         knowingly, (a) encourage any person known by them to be a then current active
         customer or member, or known by them to be a then prospective customer or
         member in current and active negotiation for a Membership Plan (collectively,
         “Members”) with the ICD Parties, that such Member should change to the health
         insurance program or health products or services of a company other than those
         provided by the ICD Parties or their current carriers or discount plans, or (b) solicit
         or contract with any independent marketer known by them to be then currently
         producing significant sales for either of the ICD Parties, or any known significant
         competitor of ABS or HOO, in a field which directly and materially then competes
         with the ICD parties.”



                                                   9
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 10 of 40




          52.     Section 5 of the Agreement also provides in relevant part that the Shaders’ company

  Infinix’s ability to sell healthcare leads is limited as follows:

                  “This paragraph (5) does not apply to independent marketers or agents used
          by either of the ICD parties in connection with Medicare products, including, but
          not limited to, “Medicare advantage” or Medicare supplements. It is agreed by the
          Parties that this Agreement does not apply to Infinix Media, Inc. (“Infinix”) or to
          its business activities, with the exception of the provisions of this Section 5 solely
          with respect to the sale of healthcare plans (the “Plan Exception”). The Plan
          Exception will terminate and no longer be applicable to Infinix upon the sale of a
          majority or controlling interest of its ownership.”

          53.     Infinix provides “leads,” which are the names of individuals who have expressed a

  desire to obtain health insurance or benefits.

          54.     The Agreement was amended on January 29, 2019, to add the following provision

  with respect to Section 5:

                 Notwithstanding any language to the contrary in the “Agreement for
          Payment of Fees, Compensation, and Residuals", ("Agreement") (executed by the
          NHS Parties on January 19, 2019), the ICD Parties now agree that the NHS Parties,
          and their affiliated Alliance Marketing Corp, may only offer, sell and bill for
          Wellness, Lab and Dental plans through downlines/agents identified in "Exhibit C"
          to the Agreement. The NHS parties have been made aware that such
          downline/agents should first offer and sell ICD Party core and addon products prior
          to offering any other product. This paragraph shall take precedence over any
          contrary or conflicting terms set forth in the Agreement.

          55.     As a result of the amendment, the Shaders and NHS were permitted to market other

  insurance plans, but only after first offering and selling ICD core and add-on products.

          56.     In accordance with the Agreement, the Shaders and NHS represented that, through

  call centers, they would solicit customers for ICD products. But the Shaders and NHS never

  intended to abide by the Agreement. Nor did they disclose to ICD that they were already in breach

  of their obligations to ICD and were working with Beeman to set up illicit competing businesses.




                                                     10
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 11 of 40




          57.      To avoid detection by both ICD and regulators, the Shaders and Beeman hid

  Beeman’s involvement in the businesses, setting up figureheads that supposedly “owned” the

  competing companies, but in fact did not. The Shaders and Beeman then had former ICD agents

  or people with knowledge of ICD’s business operation and trade secrets serve as “managers” of

  the businesses, which Beeman and the Shaders in fact operated.

          58.      To carry out the scheme, the Defendants have conspired with others, including

  exclusive licensed agents of ICD, to steal ICD’s business by, among other things, setting up sham,

  competing entities, interfering with the ICD Exclusive Agent Agreements, illicitly soliciting ICD’s

  customers and prospective customers, and misappropriating ICD’s confidential information and

  trade secrets.

          59.      Even with the Enterprise already in motion, and with the Shaders and other

  Defendants already having set up competing businesses built upon information and trade secrets

  stolen from ICD, the Shaders continued to fraudulently represent to ICD, including through phone

  conversations, emails, text messages, and otherwise, that they would not engage in the very illegal

  conduct they had, in fact, been engaging in.

          60.      Instead of complying with the Agreement, Defendants have engaged in a scheme

  by which they solicit customers for Plans offered by agencies other than ICD. In this way,

  Defendants are improperly soliciting ICD’s actual and prospective customers and illegally

  competing with ICD. Utilizing Corey and Andrew Shader’s network of businesses that they

  control and operate, such as NHS, Infinix, Alliance, CS Marketing, and CSI, the Defendants have

  worked to create an underground parallel operation to provide the foundation for the Enterprise.

          61.      Defendant Alliance is in the business of selling ancillary insurance products. Like

  Infinix, Defendant CS Marketing is involved in the identification of prospective customers.




                                                   11
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 12 of 40




  Defendant CSI is Corey Shader’s personal management company that represents his interests in

  his assorted network of businesses. All three businesses, alongside NHS and Infinix, are controlled

  by Corey and Andrew Shader.

         62.     In reliance upon Defendants’ fraudulent misrepresentations, Plaintiffs permitted

  Defendants to continue working for ICD and to continue having access to the trade secrets,

  customers, and other valuable information that Defendants stole to run their competing businesses.

         63.     Beyond the ICD’s exclusive agents, Defendants have conspired with others, such

  as Kyle McAndrews, a confidant of Adam Beeman’s, and Jamie Ryscik, the brother of Beeman’s

  best friend, Richard Ryscik. Each of the Ryscik brothers were installed by the Shaders and Adam

  Beeman as figureheads for businesses that directly compete with ICD.

         64.     The Enterprise has also worked closely with others such as First Enroll, LLC,

  Enrollment 123, Inc., and Affordable Healthcare 123. First Enroll, LLC, provides a platform for

  billing and enrollment purposes. Enrollment 123, Inc. provides the frontend and backend systems

  that enable Defendants to operate. Affordable Healthcare 123 is an independent marketing website

  that directs insurance agencies to individuals who may want to buy additional healthcare coverage.

         D. How the Enterprise Operates

         65.     The Shaders sought to keep the Enterprise and its criminal activity hidden from

  ICD by preventing ICD’s own agents from revealing anything that would give away the Enterprise.

         66.     To hide the existence of the Enterprise, the Shaders lied to ICD as well as to

  individuals working at their own call centers, falsely representing that they were getting out of the

  insurance business.

         67.      Instead, the Shaders, working in concert with the other Defendants, have funded a

  series of companies to carry out the Enterprise, and have provided financial incentives to agents




                                                   12
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 13 of 40




  to convince them to violate their contracts with Plaintiffs and to provide information regarding

  ICD’s trade secrets.

         68.     At all times relevant hereto, Andrew Shader and Corey Shader created and funded

  Defendant Prodigy, a call center for health insurance sales, with Adam Beeman’s assistance, and

  through leads provided by Infinix.

         69.     Prodigy, in turn, contracts with Ryan Kelty, an ICD agent, to serve as manager for

  Prodigy.

         70.     In a complaint filed in February 2021 in Broward County, Florida, Prodigy

  admitted that it has an agreement with Beeman’s company, Defendant BFI, to provide certain

  unspecified “marketing, management, and consulting services.” BFI is a shell company owned

  and controlled by Adam Beeman.

         71.     Defendants used Prodigy and Infinix to surreptitiously and illicitly compete with

  ICD and steal ICD’s proprietary trade secrets, business model, agents and customer base.

         72.     Similarly, Defendant Kratos is an insurance agency, incorporated in 2019. On

  paper it is controlled by Adam Beeman, a felon who was convicted of trafficking in opioids, and

  Ryscik, who has no experience in the insurance industry and works for a fire-sprinkler business.

         73.     By their own prior admissions, neither Beeman nor Ryscik have substantial capital

  of their own. In reality, the Shaders have provided the funding for Kratos, including by funneling

  funds through Beeman and/or BFI.

         74.     Indeed, the February 2021 Broward Complaint describes how a company

  controlled by Corey Shader, Defendant CSI, “has entered into financial transactions with BFI.” In

  other words, the Broward Complaint admits that the Shaders have provided funding for their

  friend, Beeman, and others engaged in the Enterprise.




                                                 13
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 14 of 40




          75.      Because Beeman is closely connected to the Shaders, he and the Shaders decided

  to install Beeman’s best friend, Ryscik, as a figurehead, or a front to hide their scheme from ICD.

  Specifically, the Shaders and Beeman, working in concert with other Defendants, had Ryscik on

  paper assume a majority ownership interest in Kratos, Health Team, and their affiliates.

          76.      Ryscik, who previously had no meaningful background in the insurance business,

  controls Kratos and its affiliates only on paper.

          77.      In reality, Beeman controls Kratos and its affiliates, including making all key

  financial decisions, but Defendants have falsely represented that Ryscik is the sole owner of Kratos

  and its affiliates.

          78.      The truth is that the Enterprise set up Kratos and its affiliates such that, on paper,

  Beeman only has a less than ten percent interest in order to evade insurance regulations that

  prohibit a convicted felon from having a stake larger than ten percent in an insurance business.

          79.      For example, on January 24, 2020, Kratos represented in its 2020 Florida Limited

  Liability Company Annual Report filing to the Florida Secretary of State that Ryscik was the

  “President” of Kratos, when, in reality, he plays no role beyond that of a façade for Beeman.

          80.      Similarly, also on January 24, 2020, Health Team represented in its 2020 Florida

  Limited Liability Company Annual Report filing to the Florida Secretary of State that Ryscik was

  a manager of Health Team, when, like Kratos, he plays no role beyond shielding Beeman from

  regulatory scrutiny. Beeman has also facilitated this practice of hiding his true ownership interest

  for other business entities established to compete with ICD.

          81.      Belying this dubious corporate structure, Ryscik, a purported owner of Kratos and

  its affiliates, has not made any capital contributions or other monetary contributions into any of

  these entities that he claims to “own” or “control.”




                                                      14
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 15 of 40




         82.     After intentionally appointing Ryscik, someone unknown to ICD, as a figurehead

  owner, Beeman, along with Kratos and Health Team, has facilitated the appointment of numerous

  agents who have Exclusive Agent Agreements with ICD and has provided the vehicle and

  infrastructure through which these agents have violated their obligations to ICD.

         83.     In addition to facilitating the appointment of numerous agents, Kratos, working

  with NHS, and utilizing BFI and CSI, has facilitated the overall operation and financing of the

  Enterprise. For example, to provide money to the former ICD agents who the Enterprise needed

  to set up the competing companies, the Shaders paid them funds from NHS that they characterized

  as severance payments. In truth, this money was to compensate the agents for their time while

  they worked to establish companies such as Prodigy and Kratos.

         84.     Defendants have worked in concert to keep the Enterprise and its criminal conduct

  hidden from ICD for long as possible. Upon information and belief, Corey Shader went so far as

  to issue threats to individuals at the Shaders’ call centers regarding potential communications with

  ICD.

         85.     The Shaders, in furtherance of the Enterprise, enforced these restrictions on

  communications with ICD by threatening to withhold access to valuable leads, provided by

  Defendant Infinix and working alongside Alliance and CS Marketing. Throughout the duration of

  the Enterprise, the Shaders used access to these valuable leads, which are the lifeblood of the

  insurance marketing business, to bribe and coerce individuals to violate their pre-existing

  contractual duties to ICD.

         86.     Specifically, Corey Shader threatened individuals under contract with ICD who

  worked in the Shader-controlled call rooms that he, Andrew Shader, and their businesses,




                                                  15
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 16 of 40




  including NHS, Alliance, and CS Marketing, would cut off access to leads from Infinix, among

  others, to any ICD agent who revealed any aspect of the Enterprise to ICD.

         E. The Enterprise’s Pattern of Racketeering Activity

         87.     The ICD Misappropriation Enterprise, which consists of all Defendants, has as its

  primary purpose the enrichment of Defendants through a continuing pattern of criminal activity

  directed at ICD involving bribery, fraud, and theft. Each Defendant has participated in the affairs

  of the Enterprise and its racketeering activity, including as described herein.

         88.     The Enterprise consists of a close-knit group of persons and entities with extensive

  ties to one another.

         89.     The Enterprise has been in operation since at least 2018, and has worked throughout

  the last three years in order to effectuate its criminal purpose, becoming increasingly aggressive in

  its efforts to harm ICD and to enrich Defendants.

         90.     Defendants Andrew and Corey Shader and Defendant Beeman have direct or

  indirect ownership or control over many of the other Defendants who constitute the Enterprise.

  The Shaders own and/or control Defendants NHS, Infinix, CSI, CS Marketing, and Alliance

  Marketing.

         91.     The Shaders’ close friend and former employee, Adam Beeman, owns or controls

  Defendants BFI, as well as Kratos and Health Team, each of which was established with financing

  from the Shaders, much of it funneled through BFI.

         92.     Defendant Ryscik, Adam Beeman’s longtime best friend, is the front person and

  registered officer for Kratos, Health Team, and their affiliates.

         93.     Defendant Offutt is a close confidant of the Shaders, working at both Infinix and

  CS Marketing, among other Shader-related companies. Offutt assists both Corey and Andrew




                                                   16
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 17 of 40




  Shader with the management of their assorted business interests and was actively involved in the

  scheme to establish new, illicit competing businesses, such as Defendant Prodigy.

         94.      The Shaders and Beeman created, funded, and supported Prodigy, which on paper

  is owned by Beeman’s mother, Defendant Joy Stormont. Prodigy works closely with Defendant

  Infinix. For example, to support Prodigy’s operations when it was first founded, Infinix provided

  Prodigy computers.

         95.      The close coordination between Defendants relating to the Enterprise is also

  reflected in extensive communications among and between Defendants.

         96.      For example, in one text message exchange dated March 12, 2019, Defendant

  Beeman is coordinating with Christopher “Brett” Mason, a confidant, the logistics for setting up

  the operations for Prodigy. Beeman wrote: “Have the courier call Allison,” and Beeman then

  provided Allison’s phone number. Beeman’s message refers to Allison Neidler, who is Corey

  Shader’s personal assistant. Neidler used to work for Infinix, and at one point was romantically

  involved with Bradley Tierney, one of ICD’s agents who subsequently worked on behalf of the

  Enterprise.

         97.      Separately, ICD agent Ryan Kelty texted with Adam Beeman in March 2019 that

  he had received computers that “had a[n] Infinix password on them,” demonstrating material

  support from Infinix, and, by extension, the Shaders.

         98.      The close coordination is also demonstrated by the flow of money to and from BFI

  and CSI, financial conduits for the Defendants that are controlled by Beeman and Corey Shader,

  respectively.

         99.      Corey Shader and Andrew Shader have designed and financed the Enterprise,

  including by funneling money through Adam Beeman and Beeman’s shell company, BFI. The




                                                 17
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 18 of 40




  Shaders invented the scheme to steal ICD’s confidential information and trade secrets in order to

  create illicit competing businesses staffed with former ICD agent, working closely with Beeman

  to set up these new companies.

         100.    The Shaders have effectuated the Enterprise’s criminal purpose through a series of

  interrelated companies, including NHS, Alliance Marketing, Infinix, C Shader Investments, CS

  Marketing, and Prodigy. The Shaders often use Scott Offutt to manage and oversee their

  interrelated companies.

         101.    Joy Stormont has participated in the affairs of the Enterprise and its racketeering

  activity by serving as the front person for Prodigy, which is really controlled by the Shaders and

  her son, Adam Beeman. Stormont has allowed Beeman and the Enterprise to evade insurance

  regulations that otherwise would prohibit Beeman, a convicted felon, from operating an insurance

  business.

         102.    Indeed, on at least one occasion, Beeman asked that Stormont’s name be used on

  communications as a means to hide Beeman’s involvement. For example, on March 26, 2019,

  Beeman texted Mason, asking that he “Send me an email from joy saying your very disappointed

  in the process so far blah blah maybe HII would have been a better choice something along those

  lines bitching about no core product.”

         103.    Adam Beeman has participated in the affairs of the Enterprise and its racketeering

  activity by setting up and financing—along with the Shaders—Defendants Kratos, Health Team,

  and their affiliates to covertly harm ICD.

         104.    Beeman, along with Ryscik, has engaged in a scheme to steal ICD’s confidential

  and trade secrets by staffing these businesses with former ICD agents. Beeman and Ryscik have

  further engaged (and are engaging) in insurance fraud by falsely representing that Ryscik is the




                                                 18
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 19 of 40




  owner and controlling agent of these businesses, when in fact Beeman, a convicted felon, is in

  charge.

            105.   Due to his status as a convicted felon, and in furtherance of the Enterprise and its

  scheme to harm ICD, Beeman has fraudulently applied for insurance agency licenses without

  disclosing his true majority ownership, management, and control of the entities that he is actively

  involved in owning and operating. In applying for insurance licenses with various state regulators

  throughout the country, including the Division of Insurance Agent and Agency Services of the

  Florida Department of Financial Services, Beeman has misrepresented that others, such as Ryscik,

  are the true owners of Kratos and Health Team, among others, so that he can obtain business entity

  licenses in different states without needing to disclose his criminal record.

            106.   The racketeering acts committed by Defendants were part of Defendants’ regular

  way of conducting business. Indeed, Defendants’ entire business model has been predicated on

  stealing valuable information and trade secrets from ICD, paying to steal Agents away from ICD,

  and lying to insurance regulators.

            107.   As detailed herein, Defendants devised a scheme to defraud ICD, including by

  using a series of fraudulent misrepresentations in order to acquire ICD’s trade secrets.

  Specifically, during the course of their business dealings with ICD, the Shaders represented that

  they would protect ICD’s trade secrets and confidential information.            The Shaders further

  represented that they would not compete with ICD, but instead would sell only ICD plans. In late

  2018 and early 2019, in connection with signing a new agreement with ICD, the Shaders falsely

  represented to ICD that they were going to leave the insurance business.




                                                    19
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 20 of 40




         F. Clear Evidence of Defendants’ Criminal Enterprise

         108.    One of the employees of the Shaders, and a person who worked with the Defendants

  to secretly set up companies to illegally compete with ICD in this action, was Christopher “Brett”

  Mason, who is now deceased. Mason was part of the Enterprise until his death.

         109.    Tragically, all the secrecy, lies, and fraud relating to the creation of these businesses

  put Brett Mason, who was a recovering addict, under tremendous stress. Mason knew the Shaders

  and their co-conspirators, including Defendants, were swindlers and felt tremendous pressure from

  them. Eventually Mason could not live with the lie any longer and he relapsed into his addiction

  and overdosed and died.

         110.    Texts messages retrieved from Mason’s phone after his death lay bare how

  Defendants created and operated their criminal Enterprise. Through these text messages, along

  with numerous other communications exchanged across state lines, Defendants pursued their

  scheme to defraud ICD, steal ICD’s trade secrets, and engage in commercial bribery in order to

  lure away Agents under contract with ICD.

         111.    The statements made by Mason in these text messages are ones that he made while

  actively engaged in the Enterprise’s criminal activity and in furtherance of its illegal conduct.

         112.    The Enterprise was created with the purpose of stealing business from ICD and

  trying to keep that a secret until the expiration of the non-compete periods in the various

  agreements described above. In the words of Corey Shader, the goal of this whole secret operation

  was to become “Cohen free,” referring to Seth Cohen, part owner of ICD.

         113.    In a November 18, 2018, text exchange with Mason, Corey Shader discusses his

  brother Andrew’s suggestion—“Andrew wants to take a year off and come back Cohen free”—




                                                    20
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 21 of 40




  but then Corey Shader says “we can’t stop for a year” because there was “Too much market share

  to lose.”

          114.   The Shaders’ Plan B—and the foundation of the Enterprise—was the scheme to set

  up the sham companies to secretly compete against ICD. To avoid these obligations and to steal

  ICD’s business, they essentially recreated a parallel business. Together with Beeman, they

  recruited ICD’s agents and installed them to manage the sham companies. For example, in one

  text message from November 5, 2018, Corey Shader wrote that he was considering Bradley

  Tierney, an ICD agent, as a call center principal.

          115.   In another text exchange, dated March 12, 2019, Beeman was desperately trying to

  hide the fact that the competing companies were being set up, even refusing to use couriers that

  knew the name of one such company (Prodigy), and directing that the company’s name not be

  used when answering customer calls. Beeman: “The courier only [knows] your name right?”

  Mason: “No. She knows the name of the company.” Beeman: “God. Get another courier.” Mason:

  “Why is that a problem?” Beeman: “Cause it is.”

          116.   Similarly, on October 1, 2019, Beeman instructed Ryan Kelty: “When answering

  custo calls. We answer “Customer Service” not the name of the company. Fix this now please.”

          117.   As recently as January 2020, Corey Shader, via text, sought to hide Beeman’s

  involvement in the Enterprise. Leading up to January 2020, ICD had grown concerned that

  Beeman was impermissibly interfering with ICD’s business. Seth Cohen, a principal of ICD, asked

  if Corey Shader knew of what Beeman was up to—to which Corey Shader feigned ignorance. In

  reality, as explained throughout, Corey Shader was working with Beeman to impermissibly

  interfere with ICD’s business and steal its trade secrets and customers.




                                                   21
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 22 of 40




         118.       The text messages also acknowledge the stealing of ICD agents in direct violation

  of the ICD agreements and the concern that the Enterprise had recruited too many of ICD’s agents.

  On March 26, 2019, Adam Beeman wrote to Ryan Kelty and Brett Mason: “So u guys are 3 aware

  u have capped urself out on old reps. No more. Cool?”

         119.       Indeed, the text messages involve agents including Adam Bassell, Ryan Kelty,

  James Hardill, and Brad Tierney, who all have exclusive agent agreements with ICD that required

  they protect ICD’s trade secrets and confidential material, and Corey and Andrew Shader who also

  have agreements with ICD that contain exclusivity provisions and a requirement that they protect

  proprietary information. Certain ICD agents also have email addresses demonstrating that they

  were doing business as agents for Kratos in violation of their ICD Agreements.

         120.       Brett Mason was brought into this scheme by the Shaders and Beeman to work with

  other ICD agents to steal business away from ICD through the creation of competing entities. Brett

  was told in no uncertain terms that he was not allowed to tell anyone about the competing business

  and was to lie about what his job was to anyone who knew ICD or Seth Cohen, an owner of ICD.

  In fact, they directed Brett to change his name and start using his first name “Chris,” despite the

  fact that his whole life he was called “Brett,” in order to make sure that no one would detect the

  illegal scheme.

         121.       When Ann Mason asked her husband Brett about why it had to be kept a secret:

  “He told me that Corey had been paid a lot of money not to sell insurance other than for ICD, so

  that no one could find out about the new operation that Corey was launching with Beeman because

  that business would involve marketing and selling insurance products other than ICD Plans and

  thus compete with ICD. . . Brett was particularly paranoid that word of this new business would

  get to Seth Cohen, who I understand is an owner of ICD . . . Brett also told me that as part of this




                                                    22
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 23 of 40




  scheme, and in order to hide Corey’s involvement in the new business, the ‘call center’ would

  appear to be run and owned by Beeman, although it would be initially funded by Corey. According

  to Brett, Beeman did not have the financial wherewithal to set up and operate the ‘call center.’”

         122.    The text messages exchanged by the Defendants show an elaborate criminal scheme

  including using fake names and funneling money in ways to ensure there would be no detection

  of the link to the Shaders or their companies like NHS, Infinix, CS Marketing, and Alliance.

         123.    All the while the Shaders were fraudulently representing to ICD that it was business

  as usual as they routed business to the competing companies that they were funding and running.

         124.    The importance to Defendants of the secrecy of the Enterprise is highlighted by the

  fact that when Brett Mason died on January 7, 2020, Beeman threatened his widow Ann Mason

  that if she told anyone about the fact that they had been scamming ICD, that he would come after

  her.

         125.    Brett Mason’s text messages provide critical insights into how Defendants operated

  their criminal Enterprise. A competing business that Mason was working with in 2018 and 2019

  was Prodigy, and Beeman’s mother, Joy Stormont, who had no experience in the insurance

  industry, was made the “front” person for the business.

         126.    The business got funding funneled through various people and entities, including

  Defendant Kratos. For example, in a July 24, 2019, text message, Beeman asks whether Prodigy

  needs “other money from me” and Ryan Kelty indicates the money will come through “Kratos,” a

  Defendant in this case. In addition to Kratos, both CSI and BFI were used as financial conduits to

  move money throughout the Enterprise.




                                                  23
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 24 of 40




         127.    The Shaders’ company Infinix also provided support, in addition to computer

  equipment and leads from Infinix that were being funneled through Beeman. Upon information

  and belief, Scott Offutt facilitated Infinix’s support of the Enterprise.

         128.     Defendants were also instrumental in the organization and funding of a California

  operation set up to illegally compete with ICD. The California operation was fronted by ICD agent

  Brad Tierney and was conducted through a company (Maxim Health, Inc.) from late 2017 until

  the first half of 2019; in 2019, Maxim’s business was transferred to a new entity (Legacy Insurance

  Solutions, LLC).

         129.    Tierney also did not have the money or expertise necessary to himself start a new

  business. As the text messages show, that money and organizational assistance was furnished by

  Defendants. For example, in 2019 alone, Kratos furnished $900,000 to Tierney’s California

  operation. Beeman claims that the furnished money was his. However, a contemporaneous

  affidavit he executed in connection with his divorce shows that he did not have that sort of money

  on hand.

         130.    Instead, Corey Shader set up another shell company, H Marketing S, that he used

  to funnel money to and from Maxim and then Legacy.

         131.    The text messages also show an elaborate scheme to hide individual identities in an

  effort to go undetected by ICD. For example, Adam Beeman pretended he was Richard Ryscik,

  and told Brett Mason to refer to him as “Richard” when communicating with others about the

  business. On March 6, 2019, Beeman texted Kelty and Mason and stated: “I’m Richard Btw”.

  Kelty then replied: “Do we have to [be] different people as well?” Beeman responded: “Naw.”

  Beeman, along with other Kratos employees, routinely adopted Ryscik’s persona throughout the




                                                    24
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 25 of 40




  course of their business. In one instance, Beeman even told another person that he was Ryscik

  during an in-person meeting.

         132.    Defendant Beeman used other aliases to hide the identity of other ICD Agents who

  were working to set up competing businesses. For example, he referred to Bradley Lawrence

  Tierney as “Larry” in the text messages, including when he was discussing sending Mason out to

  California to help “Larry” (Tierney) with the competing business that he and the Shaders started

  in California. The text messages include multiple messages about trips to California to help

  “Larry” with the competing business they set up in California, first Maxim and thereafter Legacy.

         133.    Further, on June 19, 2018, Mason is texting with Bassell, who says: “Assuming

  they got you flying to Cali next week?” Mason: “Yes. Office has been struggling” Bassell: “Oh ya

  big time.” Mason: “I’ve been talking with larry. They definitely got some issues but nothing that

  can’t be fixed.” Bassell: “Makes sense.”

         134.    To facilitate his involvement in the Enterprise, Corey Shader informed Scott Offutt

  of the practice of using aliases. For example, on July 12, 2018, Corey Shader wrote to Brett Mason

  saying “Brett: Just want to confirm Scott knows about Larry before I call him. Yes Offutt knows

  about Larry.” Thereafter on July 20, 2018, Corey Shader is texting with Brett Mason about the

  management of these illicit competing businesses saying: “Are you still considering making Larry

  and Adam principals.”

         135.    The link between all of these companies and how they operated collectively as the

  Enterprise is highlighted in the text messages. For example, according to a photo contained in the

  texts, Defendant Health Team appears on Beeman’s screen as he is looking at sales numbers for

  Prodigy Health and the top of the report is titled “Kratos Agency Weekly Totals” referring to




                                                 25
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 26 of 40




  Defendant Kratos. Another photo shows a spreadsheet referencing Kratos, Infinix, CS Marketing,

  and Prodigy.

         136.     The text messages also reveal how Defendants fraudulently paid to access the

  licenses of licensed insurance agents in order to have valid licenses to use in their businesses. The

  license holder was simply paid as a “front” in order for Defendants to evade regulatory

  requirements.

         137.     In one text message exchange, Defendant Beeman states that they can use his

  friend’s girlfriend as a license holder in name only in exchange for paying her $400 a month. On

  July 24, 2019, Beeman wrote to Ryan Kelty and Brett Mason: “U guys want a female lic[ense]

  that will always be there for 400$ a month. Doing a friend in prison a favor. My boy Enzos chick.

  It’s a lock and u can buy all the states and not worry.”

         138.     In another text message exchange, Defendant Beeman references another

  fraudulent licensure scheme whereby Defendants would pay $500 for a woman to obtain a license,

  and then $400 a month to utilize her license as their own. On August 8, 2019, Beeman wrote to

  Ryan Kelty and Brett Mason: “Just emailed u Ryan with the chick issabel with will be the license

  ur gonna use.” “500$ ASAP for passing as a bonus. And 400$ monthly.” “So do 500 and then

  direct deposit 400$ a month I’m sure she will claim whatever to get the most.”

         139.     Similarly, Beeman explained over text messages that his mother, Defendant Joy

  Stormont, should be paid $350 “weekly every Friday” for her role as the front person for Defendant

  Prodigy. Stormont completed the Florida insurance licensing process for the sole purpose of

  allowing her son, convicted felon Beeman, to commit insurance fraud and advance Defendants’

  criminal enterprise.




                                                   26
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 27 of 40




         140.    In furtherance of the Enterprise, Beeman also forged Brett Mason’s signature after

  his death on insurance appointment paperwork. Ryan Kelty then used the credentials forged by

  Beeman. Although Mason died on January 7, 2020, he somehow was appointed as a licensed

  agent for United States Fire Insurance Company on April 1, 2020.

         141.    Moreover, Beeman, a licensed notary, worked with Kelty and Kyle McAndrews to

  improperly notarize documents throughout the normal course of business. On May 2, 2019, Kelty

  texted Beeman that he “was gonna say just to make it more official have you notarize it as well,”

  to which Beeman replied, “Sent to Kyle and he will stamp and sign for me.”

         142.    In furtherance of the Enterprise, Defendants also stole confidential and proprietary

  sales information from ICD’s call centers. The text messages show Beeman telling Mason and

  Ryan Kelty how Kratos’ sales figures were doing compared to some of ICD’s call centers. For

  example, on December 16, 2019, Beeman wrote “u guys beat Falc . . . and poh,” referring to the

  confidential sales figures for Priority One Health, a call center exclusive to ICD, and Premier

  Health Associates, a call center exclusive to ICD that is run by an individual named Nick Falcone.

         143.    In another text that day, Beeman wrote: “Geeks is the only office I know that beat

  u . . . They did 600. They have a lot more states too.” This message refers to the confidential

  sales figures of ICD’s exclusive call center, Health Geeks.

         144.    Beeman further wrote “The new puppet master Ati had 5 yesterday None today

  lol,” referring to the confidential sales figures of Americas Trust, a call center exclusive to ICD.

  Beeman then wrote “Ehs did 20 or so . . . 20 ran 15 @ 600 for poh,” referring to the confidential

  sales figures for Elite Health Solutions and Priority One Health, both call centers exclusive to ICD.




                                                   27
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 28 of 40




         G. The Shaders and Beeman Used The Enterprise’s Ill-Gotten Gains to Fund Their
            Competing Medicare Business

         145.   The ill-gotten proceeds derived from the ICD Misappropriation Enterprise were

  used to fund the day-to-day operations of Shader and Beeman’s two Medicare companies,

  Insurance Pipeline, Inc. (“Insurance Pipeline”) and Affordable Insurance Group, Inc. (“Affordable

  Insurance”), including their payroll, office expenses, and purchase of leads. These companies

  compete directly with Plaintiff One Stop Quotes in marketing Medicare insurance coverage.

         146.   Insurance Pipeline is a Florida corporation headquartered in Fort Lauderdale.

  Insurance Pipeline is owned and controlled by Defendants Andrew and Corey Shader. Insurance

  Pipeline’s registered agent is Andrew Shader.

         147.   Affordable Insurance is a Florida corporation headquartered in Fort Lauderdale.

  Affordable Insurance is owned and controlled by Defendants Andrew and Corey Shader. Andrew

  Shader is Affordable Insurance’s registered agent.

         148.   Upon information and belief, during the relevant period, Adam Beeman maintained

  an ownership interest in Insurance Pipeline and Affordable Insurance.

         149.   Upon information and belief, the Shaders omitted any acknowledgement of

  Beeman’s ownership interest in Insurance Pipeline and Affordable Insurance when applying for

  regulatory licensure. The Shaders actively concealed Beeman’s involvement from state regulators

  because, due to his status as a former felon (for drug trafficking), Beeman is legally prohibited

  from owning any sizeable equity stake in a Medicare insurance business, which markets products

  for seniors. Nevertheless, the Shaders gave Beeman a large stake in Insurance Pipeline and

  Affordable Insurance.

         150.   Upon information and belief, the tax filings for Insurance Pipeline and Affordable

  Insurance deliberately omitted Beeman’s ownership stake in the two companies.



                                                  28
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 29 of 40




         151.    At all relevant times, both Insurance Pipeline and Affordable Insurance have

  marketed Medicare insurance coverage to consumers who have expressed an interest in obtaining

  such coverage, including marketing Medicare Advantage plans that are government-backed

         152.    From 2017 through the present, ICD’s affiliated company, One Stop Quotes, has

  marketed Medicare insurance coverage offered to consumers who have expressed an interest in

  obtaining such coverage.

         153.    Because of Insurance Pipeline and Affordable Insurance’s constant access to the

  proceeds of the ICD Misappropriation Enterprise, they have been able to compete with One Stop

  Quotes in a manner that would not otherwise have been possible.

         H. Defendants’ Criminal Enterprise Has Caused Substantial Harm to ICD and One
            Stop Quotes

         154.    In 2019, as a direct result of the Enterprise’s illegal acts, ICD experienced a

  substantial reduction business, amounting to tens of millions of dollars in lost business.

         155.    In 2020, as a direct result of the Enterprise’s illegal acts, ICD once again

  experienced a substantial reduction of business, amounting to tens of millions of dollars in lost

  business.

         156.    ICD continues to suffer lost customers and sales as of the date of this Complaint.

         157.    The Shaders and Beeman substantially decreased One Stop Quotes’ sales, profits,

  and local market share in the Medicare insurance marketing business by using racketeering

  proceeds to fund and operate their directly competing businesses, Insurance Pipeline and

  Affordable Insurance.




                                                   29
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 30 of 40




                                      Count I
                           Civil RICO, 18 U.S.C. § 1962(c)
     (ABS and HOO Against Defendants Corey Shader, Andrew Shader, Infinix, Prodigy,
                  Adam Beeman, Kratos, Health Team, BFI, and CSI)

         158.    Plaintiffs incorporate all of the above allegations as if they were fully stated here.

         159.    Defendants violated the Racketeer Influenced and Corrupt Organizations Act

  (“RICO”), 18 U.S.C. § 1962 (“Section 1962”).

         160.     Defendants operated the ICD Misappropriation Enterprise through a pattern of

  racketeering activity, which caused substantial injury to Plaintiffs’ business and property.

         161.    The Enterprise including all Defendants is an associated-in-fact enterprise whose

  activities affect interstate commerce.

         162.    The Enterprise including all Defendants is composed of the following people and

  entities: Andrew Shader, Corey Shader, National Health Solutions, Inc., Infinix Media LLC, C

  Shader Investments, Prodigy Healthy Group LLC, Adam Beeman, Beeman’s Future Inc., Joy

  Stormont, Alliance Marketing Corporation, Kratos Investments LLC, Health Team One LLC, CS

  Marketing, Scott Offutt, and Richard Ryscik.

         163.    Defendants Corey and Andrew Shader were the ringleaders of the Enterprise, and

  supervised and managed the entire operation.

         164.    The Shaders used their personal web of companies to facilitate the Enterprise: NHS

  worked to set up businesses that would compete with ICD, and would provide funding to agents

  poached from ICD; Prodigy, Kratos, and Health Team illicitly competed with ICD and stole, inter

  alia, its proprietary trade secrets, business model, agents, and customer base; Infinix was used to

  coerce agents and entities by controlling access to leads; and BFI and CSI, along with Kratos,

  facilitated the movement of money throughout the Enterprise.




                                                   30
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 31 of 40




         165.    Beeman, the Shaders’ confidant, was instrumental in setting up the businesses that

  would compete with ICD and managing day-to-day operations of the Enterprise.

         166.    Defendants are each a person within the meaning of 18 U.S.C. § 1961(3) and

  separate from the Enterprise.

         167.    Defendants agreed to and did conduct and participate in the conduct of the

  Enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

  intentionally defrauding Plaintiffs and stealing Plaintiffs’ business and trade secrets, including as

  follows.

         168.    Pursuant to and in furtherance of their fraudulent scheme, Defendants committed

  multiple related acts of mail fraud, wire fraud, theft of trade secrets, and commercial bribery.

         I. Defendants’ Acts of Mail and Wire Fraud

         169.    Defendants committed mail and wire fraud from 2018 to the present, in violation

  of 18 U.S.C. §§ 1341, 1343, by using both the mail and electronic communications for the purpose

  of executing their scheme to illicitly compete with ICD, including through defrauding ICD and

  stealing ICD’s valuable trade secrets and customers.

         170.    In December 2018, Corey and Andrew Shader falsely represented to Seth Cohen, a

  principal of ICD, that they were no longer going to be in the business of selling insurance because

  they were concerned about issues with regulators. Based on that false representation, ICD sent

  Corey Shader, via email correspondence, in January 2019, a revised contract.

         171.    As part of the scheme to defraud ICD and in furtherance of the Enterprise, in

  December 2018, Corey and Andrew Shader falsely represented to ICD, including through email

  and text message communications, that they had no intention of continuing to work in the insurance

  business. Relying upon these false statements, ICD in response agreed to continue doing business




                                                   31
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 32 of 40




  with the Shaders and NHS—thereby allowing them access to ICD’s confidential information, trade

  secrets, and customers.

          172.    As part of the scheme to defraud ICD and in furtherance of the Enterprise, Beeman,

  operating in concert with the Shaders, fraudulently misrepresented to numerous insurance

  regulators, including the Division of Insurance Agent and Agency Services of the Florida

  Department of Financial Services, the ownership structure of Kratos and Health Team so that they

  could obtain licenses—and be then able to compete with ICD—without having to disclose his

  criminal record, which would have prevented Kratos and Health Team from securing these

  valuable licenses. In doing so, Beeman falsely represented that Ryscik was the true owner and

  decision maker of Kratos and Health Team.

          173.    Additionally, on and around April 1, 2020, Beeman, in furtherance of the

  Enterprise, forged Brett Mason’s signature on insurance appointment paperwork after he had died

  so that Mason’s name would be associated with an appointment for United States Fire Insurance

  Company.

          174.    As part of their scheme to defraud ICD and to steal its trade secrets, customers, and

  business, Defendants exchanged numerous electronic communications, including text messages,

  across state lines, in furtherance of their fraudulent scheme. As described above, these text

  message communications allowed Defendants to coordinate the Enterprise and to seek to cover

  their tracks.

          J. Defendants’ Theft of Trade Secrets

          175.    As part of the Enterprise, Defendants also engaged in the theft of trade secrets in

  violation of 18 U.S.C. § 1832 by using their prior work for ICD, which granted them access to

  confidential information, in order to misappropriate ICD’s trade secrets. Defendants intended to




                                                   32
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 33 of 40




  convert ICD’s trade secrets for their own economic benefit, and both knew and intended that this

  theft would harm ICD. Specifically, through the scheme described above, Defendants without

  authorization obtained some of ICD’s trade secrets in order to establish their own competing

  businesses.

         176.    Among the ICD trade secrets Defendants stole and appropriated for their own

  economic benefit are: (1) ICD’s overall business model, (2) ICD’s marketing process, (3) ICD’s

  onboarding, training, and licensure techniques, (4) ICD’s prequalification process, (5) ICD’s

  product offering methodology, (6) ICD’s quality assurance protocols, (7) ICD’s sales training

  process, (8) ICD’s commission advance model, (9) ICD’s customer names and information, and

  (10) ICD’s provider relationships, among others.

         177.    Throughout 2018 and 2019 to the present, Adam Beeman and Corey and Andrew

  Shader created, funded, and supported Prodigy, Kratos, and Health Team to illicitly compete with

  ICD and steal ICD’s trade secrets, business model, agents, and customer base. As Corey Shader

  wrote, the goal of the entire operation was to become “Cohen free”—meaning, free of ICD.

         178.    Throughout the relevant time period, Beeman has falsely represented that Ryscik is

  the true owner and controlling agent of Kratos and Health Team so to avoid disclosing his true

  involvement in Kratos and Health Team. Beeman has also sought to avoid disclosing his true

  involvement in Prodigy.

         179.    Throughout 2018 and 2019 to the present, Infinix facilitated Prodigy, Kratos, and

  Health Team’s illicit competition with ICD, and its endeavor to steal ICD’s trade secrets, business

  model, agents, and customer base by engaging in the practice of using leads to coerce ICD’s agents

  to breach their contractual obligations to ICD.




                                                    33
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 34 of 40




          180.   Throughout 2018 and 2019 to the present, Prodigy, Kratos, and Health Team

  worked with the other Defendants to illicitly compete with ICD by, among other things, stealing

  ICD’s proprietary trade secrets, business model, agents, and customer base.

          181.   Throughout 2018 and 2019 to the present, BFI facilitated Prodigy, Kratos, and

  Health Team’s illicit competition with ICD, and their endeavor to steal ICD’s trade secrets,

  business model, agents, and customer base, by among other things, financially supporting them

  and providing marketing, management, and consulting services.

          182.   Throughout 2018 and 2019 to the present, CSI facilitated funding and support to

  BFI. Specifically, CSI is used by the Shaders to move money around the Defendants and their

  affiliates.

          183.   As part of the text message coordination amongst the Defendants, Beeman

  instructed individuals not to reveal company names or even Beeman’s persona, writing that “When

  answering custo calls. We answer ‘Customer Service’ not the name of the company” and that “I’m

  Richard Btw,” to mask his identity to further the Enterprise.

          184.   Also, in furtherance of the Enterprise, Beeman used text messages to direct the flow

  of money to and from Prodigy and Kratos, writing to Ryan Kelty whether Prodigy needs “other

  money from me” and Kelty indicating that the money will come through Kratos. Moreover,

  Beeman coordinated the flow of agents though text message, writing to Kelty and Mason: “So u

  guys are 3 aware u have capped urself out on old reps. No more. Cool?”

          185.   Additionally, in furtherance of the Enterprise, Beeman coordinated through text

  message and email the acquisition of license holders in name only. Writing to Kelty on both July

  24 and August 8, 2019, Beeman wrote: “U guys want a female lic[ense] that will always be there

  for 400$ a month. Doing a friend in prison a favor” and “Just emailed u Ryan with the chick




                                                  34
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 35 of 40




  issabel with will be the license ur gonna use.” “500$ ASAP for passing as a bonus. And 400$

  monthly.” “So do 500 and then direct deposit 400$ a month I’m sure she will claim whatever to

  get the most.”

         K. Defendants’ Practice of Commercial Bribery

         186.      As part of the Enterprise, Defendants engaged in commercial bribery from 2018 to

  the present in violation of Florida Statute Section 838.16 by paying existing ICD Agents to violate

  their contractual obligations to ICD in order to sabotage ICD and steal its trade secrets.

         187.      Throughout the duration of the Enterprise, the Shaders have bribed ICD agents by

  promising them access to valuable leads through their company, Infinix, as well as Alliance and

  CS Marketing, in order to keep the agents from revealing the existence of the Enterprise to ICD.

         188.      In addition, Kratos provided ICD agent Bradley Tierney approximately $900,000

  to assist with establishing a California operation that competed with ICD, thereby inducing Tierney

  to violate the contractual duties he owed to ICD not to compete. Kratos also facilitated the

  employment of several of ICD’s agents who competed directly with ICD in violation of their

  contractual duties.

         L. Defendants’ Have Engaged in Racketeering

         189.      The mail fraud, wire fraud, commercial bribery, and theft of trade secrets set forth

  above constitute a pattern of racketeering activity pursuant to 18 U.S.C. § 1961(5).

         190.      Defendants committed dozens of these predicate acts over more than two years.

  These acts had the same or similar purposes, results, participants, victims, and methods of

  commission, and were otherwise interrelated by distinguishing characteristics and were not

  isolated events.




                                                    35
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 36 of 40




         191.    Defendants have directly and indirectly conducted and participated in the conduct

  of the Enterprise’s affairs through the pattern of racketeering and activity described above, in

  violation of 18 U.S.C. § 1962(c).

         192.    As a direct and proximate result of Defendants’ racketeering activities and

  violations of 18 U.S.C. § 1962(c), Plaintiffs have been injured in their business and property in

  that Defendants stole Plaintiffs’ valuable trade secrets as well as customers, and have used the

  information stolen from Plaintiffs to take business from Plaintiffs.

         193.    Defendants’ scienter is established by the pattern of intentional and knowing

  material misrepresentations described above.

         194.    Defendants’ racketeering acts were a regular way of conducting their ongoing

  business with Plaintiffs and of conducting or participating in the ongoing RICO Enterprise. The

  racketeering acts were sufficiently continuous to form a pattern of racketeering activity.

         195.    Defendants’ racketeering acts pose a threat of continuing criminal activity as

  Defendants continue to establish new businesses that rely upon ICD’s trade secrets and

  confidential information.

         196.    Defendants’ racketeering scheme has caused Plaintiffs tens of millions of dollars in

  damages due to lost business, as Defendants have directly stolen ICD’s customers and further

  stolen large amounts of ICD’s business by illicitly establish direct competitors based upon ICD’s

  proprietary, trade secret information.

         197.    By reason of this violation of 18 U.S.C. § 1962(c), Plaintiffs are entitled to recover

  from Defendants treble damages, plus interest, costs, and attorneys’ fees.




                                                   36
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 37 of 40




                                         Count II
                                  Civil RICO § 1962(a)
  (One Stop Quotes Against Defendants Corey Shader, Andrew Shader, Adam Beeman, CSI,
                                        and BFI)

            198.   Plaintiffs re-allege the allegations set forth in paragraphs 1-157.

            199.   This Count is against Defendants Corey Shader, Andrew Shader, Adam Beeman,

  CSI, and BFI (the “Medicare Scheme Defendants”).

            200.   Andrew Shader, Corey Shader, and Adam Beeman, by and through their wholly-

  owned investment vehicles, CSI and BFI, used the ill-gotten proceeds from the ICD

  Misappropriation Enterprise to fund the operations of Insurance Pipeline and Affordable

  Insurance.

            201.   Each of Insurance Pipeline and Affordable Insurance is an enterprise engaged in

  and whose activities affect interstate commerce.

            202.   The Medicare Scheme Defendants used and invested income that was derived from

  a pattern of racketeering activity, specifically the ICD Misappropriation Enterprise described

  herein.

            203.   The racketeering activity described herein constitutes a pattern of racketeering

  activity pursuant to 18 U.S.C. § 1961(5).

            204.   The revenue derived from the ICD Misappropriation Enterprise constitutes a

  significant portion of the total income of the Medicare Scheme Defendants.

            205.   Without the ill-gotten proceeds derived from their racketeering enterprise, the

  Medicare Scheme Defendants would not have been able to continue funding the operations of

  Insurance Pipeline and Affordable Insurance.




                                                     37
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 38 of 40




         206.    The ill-gotten proceeds derived from the ICD Misappropriation Enterprise were

  used to fund the day-to-day operations of Insurance Pipeline and Affordable Insurance, including

  their payroll, office expenses, and purchase of leads.

         207.    Because of Insurance Pipeline and Affordable Insurance’s constant access to the

  proceeds of the ICD Misappropriation Enterprise, they have been able to unfairly compete with

  One Stop Quotes in a manner that would not otherwise have been possible.

         208.    As a direct and proximate result of the Medicare Scheme Defendants’ racketeering

  activities and violations of 18 U.S.C. § 1962(a), One Stop Quotes has been injured in its business

  and property. Specifically, the Medicare Scheme Defendants’ investment of racketeering income

  into Insurance Pipeline and Affordable Insurance has provided them an unfair competitive

  advantage in the marketplace for marketing of Medicare insurance plans offered by private

  insurers.

         209.    The Medicare Scheme Defendants substantially decreased One Stop Quotes’ sales,

  profits, and local market share in the Medicare insurance marketing business by using racketeering

  proceeds to fund and operate their directly competing businesses, Insurance Pipeline and

  Affordable Insurance.

                                               Count III
                            Civil RICO Conspiracy, 18 U.S.C. § 1962(d)
                               (All Plaintiffs Against All Defendants)

         210.    Plaintiffs re-allege the allegations set forth in paragraphs 1-157 and 168-190.

         211.    In violation of 18 U.S.C. § 1962(d), Defendants conspired to violate the provisions

  of 18 U.S.C. § 1962(c) in that they knowingly agreed and conspired together and with others to

  conduct or participate, directly or indirectly, in the affairs of an enterprise through the pattern of

  racketeering activity described above.




                                                   38
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 39 of 40




          212.    The frauds that were perpetrated, and the continuance of the scheme, could not have

  occurred without the consent and knowing connivance of Defendants together.

          213.    As part of and in furtherance of their conspiracy, Defendants conspired in the

  commission of the many predicate acts described above, with the knowledge that they furthered

  that pattern of racketeering activity. As part of and in furtherance of their conspiracy, Defendants

  agreed to and did commit at least two predicate acts of racketeering. Further, each of Defendants’

  actions are attributable to the other.

          214.    No Defendant has withdrawn, or otherwise dissociated itself, from the conspiracy

  at issue or the other conspirators.

          215.    Plaintiffs have been injured in business or property as a result of Defendants’

  violations of 18 U.S.C. § 1962(d).

          216.    As a result of Defendants’ violations of 18 U.S.C. § 1962(d), Plaintiffs are entitled

  to treble damages, plus interest, costs, and attorneys’ fees.

                                        DEMAND FOR RELIEF

  WHEREFORE, Plaintiffs demand judgment as follows:

          • Awarding Plaintiffs general and/or compensatory damages in an amount to be
              determined at trial for all injuries suffered as a result of Defendants’ wrongdoing;
          • Awarding Plaintiffs punitive damages;
          • Awarding Plaintiffs treble damages;
          • Enjoining Defendants against their continuing conduct with respect to stealing ICD’s
              business, interfering with ICD’s contractual and business relationships, illicitly
              soliciting ICD’s customers and prospective customers, and misappropriating ICD’s
              confidential information and trade secrets as to prevent the ongoing harm being
              suffered by ICD as a result of Defendants’ ongoing actions;
          • Awarding Plaintiffs prejudgment and post judgment interest at the maximum rate
              allowable by law;
          • Awarding Plaintiffs the cost of suit as incurred in this action and attorneys’ fees; and



                                                    39
Case 0:21-cv-60859-RKA Document 1 Entered on FLSD Docket 04/21/2021 Page 40 of 40




        • Awarding Plaintiffs all other relief as may be appropriate, including any further and
            additional relief provided by 18 U.S.C. §§ 1962 & 1964.

                                    DEMAND FOR JURY TRIAL

        ICD demands a trial by jury on all issues so triable.

  Dated: April 21, 2021

                                                        Respectfully submitted,

                                                        BOIES SCHILLER FLEXNER LLP

                                                        By: /s/ Sigrid S. McCawley
                                                            Sigrid S. McCawley, Esq.
                                                            Fla. Bar No. 129305
                                                            Carlos M. Sires, Esq.
                                                            Fla. Bar No. 319333
                                                            401 East Las Olas Blvd., Suite 1200
                                                            Fort Lauderdale, Florida 33301
                                                            Telephone: (954) 356-0011
                                                            Facsimile: (954) 356-0022
                                                            Email: smccawley@bsfllp.com
                                                            Email: csires@bsfllp.com

                                                                David Boies, Esq.
                                                                (Pro Hac Vice Application Pending)
                                                                333 Main Street
                                                                Armonk, NY 10504
                                                                Telephone: (914) 749-8200
                                                                Facsimile: (914) 749-8300
                                                                Email: dboies@bsfllp.com

                                                                James Fox Miller, Esq.
                                                                Fla. Bar No. 95070
                                                                2435 Hollywood Boulevard
                                                                Hollywood, FL 33020
                                                                Telephone: (954) 924-0300
                                                                Facsimile: (914) 924-0311
                                                                Email: jmiller@bsfllp.com

                                                                Attorneys for Plaintiffs




                                                   40
